The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Karen Sue Greene's resignation. SCR
                 98(5)(0(2). The petition is hereby granted.
                             It is so ORDERED.



                                                                           , C.J.
                                                    Gibbons




                                                          /W-ACAA          , J.
                                                    Hardesty


                                                      t cc—LA              ,   J.
                                                    Parraguirre


                                                                               J.




                                                    Saitta




                 cc: David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Karen Sue Greene
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e